                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

JAMES WESLEY DILLARD,
ADC #116862                                                                      PLAINTIFF

V.                             CASE NO. 3:18-CV-47-JM-BD

DAVID CARTER, et al.                                                          DEFENDANTS

                                            ORDER

         Defendants Bagwell and Huggins have moved for summary judgment on the

claims raised against them in this case. (Docket entry #52) Mr. Dillard may now respond

to oppose the motion. To be considered, his response must be filed within 14 days of this

Order.

         In opposing the motion for summary judgment, Mr. Dillard may attach affidavits

that he or others have signed. Because affidavits are sworn statements, they must be

either notarized or declared under penalty of perjury (see 28 U.S.C. § 1746). Unsworn

statements will not be considered in deciding the motion for summary judgment. And to

be considered, an affidavit must be based on the personal knowledge of the person who

signs it.

         If Mr. Dillard files a response, he must also file a separate, short statement setting

forth the disputed facts that he believes must be decided at a trial. See Local Rule 56.1,

Rules of the United States District Court for the Eastern District of Arkansas.

         While Mr. Dillard is not required to respond to the Defendants’ motion, if he does

not respond to the Defendants’ motion for summary judgment, the Court may deem as
true the facts set out in the Defendants’ statement of undisputed facts (#52).

       IT IS SO ORDERED, this 4th day of December, 2018.



                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
